UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch, 2013 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x Investor Relations TELEVISA ANNOUNCES CARLOS ÁLVAREZ TO HEAD CABLEVISIÓN No. RI005 MEXICO CITY, March 26, 2013 – Grupo Televisa S.A.B. (“Televisa”) announced today that, effective April 1, 2013, Carlos Álvarez will become Chief Executive Officer of Empresas Cablevisión S.A.B. de C.V. (“Cablevisión”). Mr. Álvarez will replace Jean Paul Broc, who will join Televisa’s Cable and Telecommunications division as Executive Vice President of Operations reporting directly to Adolfo Lagos, Executive Vice President of Telecommunications at Televisa. Mr. Álvarez comes to Cablevisión with more than 20 years of experience in the cable and telecommunications industry. Since 1991, he held the title of Chief Executive Officer and Member of the Board of Directors of Cablemás Telecomunicaciones S.A. de C.V., the second largest cable operator in Mexico and a wholly owned subsidiary of Televisa. Mr. Alvarez holds a degree in mechanical engineering from Universidad Ibero Americana and a Masters in Business Administration from Instituto Panamericano de Alta Dirección de Empresas. About Televisa Grupo Televisa, S.A.B., is the largest media company in the Spanish-speaking world based on its market capitalization and a major participant in the international entertainment business. It has interests in television production and broadcasting, production of pay-television networks, international distribution of television programming, direct-to-home satellite services, cable television and telecommunication services, magazine publishing and distribution, radio production and broadcasting, professional sports and live entertainment, feature-film production and distribution, the operation of a horizontal internet portal, and gaming. Disclaimer.This press release contains forward-looking statements regarding the Company’s results and prospects. Actual results could differ materially from these statements. The forward-looking statements in this press release should be read in conjunction with the factors described in “Item 3. Key Information – Forward-Looking Statements” in the Company’s Annual Report on Form 20-F, which, among others, could cause actual results to differ materially from those contained in forward-looking statements made in this press release and in oral statements made by authorized officers of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Investor Relations: Carlos Madrazo / Eduardo Nestel Tel: (52 55) 5261 2445 / Fax: (52 55) 5261 2494 / ir@televisa.com.mx Media Relations: Alejandro Olmos / Tel: (52 55)44381205 / aolmosc@televisa.com.mx Regina Moctezuma / Tel: (52 55) 5224 5456 / moctezumag@televisa.com.mx SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated: March 27, 2013 By: /s/ Joaquín Balcárcel Santa Cruz Name: Joaquín Balcárcel Santa Cruz Title: General Counsel
